Case 1:20-cv-00306-KD-N Document 39 Filed 06/09/21 Page 1 of 3         PageID #: 240




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PETER KIRTLAND and                      )
SANDRA KIRTLAND,                        )
    Plaintiffs,                         )
                                        )
v.                                      ) CIVIL ACTION NO. 1:20-00306-KD-N
                                        )
THE ESTATE OF HARRY JULIAN              )
HAWKINS, JR., deceased, and             )
AIG PROPERTY CASUALTY                   )
COMPANY,                                )
     Defendants.                        )

DONALD FUNK,                            )
    Plaintiff,                          )
                                        )
v.                                      )   CIVIL ACTION NO. 1:21-00135-N
                                        )
THE ESTATE OF HARRY JULIAN              )
HAWKINS, deceased, and                  )
SAFECO INSURANCE COMPANY                )
OF ILLINOIS,                            )
     Defendants.                        )

              ORDER SETTING SETTLEMENT CONFERENCE

      The above-titled civil actions are hereby set for a joint SETTLEMENT

CONFERENCE with the undersigned Magistrate Judge on Thursday, July 8,

2021, beginning at 10:00 a.m. (Central), by videoconference using Microsoft

Teams.1 See S.D. Ala. GenLR 72(a)(2)(T) (authorizing the magistrate judges of this

judicial district to “[c]onduct[] mediation conferences, or other alternative dispute

resolution (ADR) procedures, pursuant to the District’s ADR Program…”).


1  The “Parties’ Joint Motion for Leave to File Their Joint Statement Regarding
Potential Settlement, and Joint Motion for Magistrate-Led Settlement Conference”
filed in Civil Action No. 1:20-cv-306-KD-N (Doc. 36) is GRANTED.
Case 1:20-cv-00306-KD-N Document 39 Filed 06/09/21 Page 2 of 3            PageID #: 241




Videoconference access links will be emailed to participants closer to the start of the

conference. Each of the parties, and at least one attorney of record for each counseled

party, must personally participate in this conference. For a party that is an artificial

entity (e.g., corporation, LLC, partnership, governmental entity), that party shall

“personally participate” through at least one authorized representative who has final

settlement authority.

      In preparation for, and in order to facilitate, the settlement conference, each

party must submit a confidential settlement statement to the undersigned no later

than 4:30 p.m. (Central) on Thursday, July 1, 2021, by electronic mail to

clifford_nelson@alsd.uscourts.gov and tina_wood@alsd.uscourts.gov. Each party’s

settlement statement shall include the following information:

      1.     A brief statement of the facts giving rise to this action;

      2.     A brief analysis of the key issues involved in the litigation;

      3.     A description of the strongest and weakest points in your case and in
             your opponent’s case, both legal and factual;

      4.     The major obstacle(s), as you perceive it, to settlement;

      5.     The total estimated cost to your client to continue this action beyond
             the settlement conference date, including the cost of trial through
             appeal;

      6.     The history and status of any settlement negotiations, including the
             last settlement proposal made by you and to you;

      7.     A settlement proposal that you believe would be fair; and

      8.     A settlement proposal that you would be willing to make in order to
             conclude the matter and stop the expense of litigation.

      All communications made in connection with the settlement conference are

confidential and will not be disclosed to anyone, including the other parties, unless
Case 1:20-cv-00306-KD-N Document 39 Filed 06/09/21 Page 3 of 3       PageID #: 242




otherwise agreed to by the parties. The confidential settlement statements, and any

documents requested and submitted for the settlement conference, will be

maintained in chambers and will be destroyed after the conference.

      DONE and ORDERED this the 9th day of June 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
